Dear Mr. Joseph:
We are in receipt of your request for an Attorney General's opinion concerning the reclassification of the Town of St. Gabriel to a city. You have provided our office with a resolution from the Town of St. Gabriel, requesting reclassification based upon a census taken by the Board of Aldermen, which shows a population of 5,331, whereas the 1990 census report listed 3,771 inhabitants. Both the census report and the special census taken by the Board include the inmate population of Elayn Hunt Correctional Center and Louisiana Correctional Institute for Women.
LSA-R.S. 33:341 provides:
      Municipal corporations shall be divided into three classes: cities, towns, and villages. Those having five thousand inhabitants or more are cities; those having less than five thousand but more than one thousand inhabitants are towns; and those having one thousand or fewer inhabitants are villages.
We have researched and inquired from the Louisiana Municipal Association, as to whether the reclassification of a town to a city provides any benefits. Other than a change in status, we are unaware of any benefits that may accrue when a municipal corporation is reclassified from a town to a city. Nevertheless, we are concerned about the reclassification of the Town of St. Gabriel as a city where approximately 1/2 of the population in the special census consists of prisoners. The special census reports a total population of 5,331, wherein the total combined population of the prison facilities is 2,642.
According to Webster's Third New International Dictionary, inhabitant is defined as "a person who dwells or resides permanently in an place as distinguished from a transient lodger or visitor." A prisoner in a correctional center does not reside permanently of his or her free will, but is imprisoned and deprived of the freedom to choose to dwell or reside permanently in a place.
In sum, it is our opinion that those persons imprisoned in a correctional center do not meet the definition of the term inhabitant, as used in R.S. 33:341, and therefore, should not be included in the population count for the purposes of classifying a municipality as a city, town or village. Consequently, it is our opinion that the Town of St. Gabriel would not therefore, classify as a city.
If we can be of further assistance in this matter, please advise.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL:cwr
cc: Mayor George L. Grace
Date Received: October 14, 1997 Date Released:
ANGIE ROGERS LAPLACE Assistant Attorney General